DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 7 is blank.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8, the recitation of “detecting the concentration of monochloramine” should instead be --detecting the resulting concentration of monochloramine-- or similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 9, the recitation of “detecting the concentration of monochloramine” should instead be --detecting the resulting concentration of monochloramine-- or similar.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 6, the recitation of “detecting the concentration of monochloramine” should instead be --detecting the resulting concentration of monochloramine-- or similar.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 1, the recitation of “the mixture comprises” should instead be either --the mixture of propane-1,2-diol and water comprises-- or --the propane-1,2-diol and water mixture comprises--.  Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  in line 1, respectively, the recitation of “the solution” should instead be --the sodium nitroprusside solution--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the ending punctuation of the instant claim is missing (see MPEP 608.01(m)).  Appropriate correction is required.
Claim 13 is also objected to because of the following informalities:  in line 3, the recitation of “the solution” should instead be --the preserved sodium nitroprusside solution--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 1, the recitation of “the mixture comprises” should instead be either --the mixture of propane-1,2-diol and water comprises-- or --the propane-1,2-diol and water mixture comprises--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, there is a lack of antecedent basis for “the sodium nitroprusside solution” in line 6 as no line prior states a sodium nitroprusside solution has been obtained. This includes claims 2-5 as they depend from claim 1. 
Regarding claim 6, there is a lack of antecedent basis for “the sodium nitroprusside solution” in line 7 as no line prior states a sodium nitroprusside solution has been obtained. 
Regarding claim 7, there is a lack of antecedent basis for “the sodium nitroprusside solution” in line 4 as no line prior states a sodium nitroprusside solution has been obtained. This includes claims 8-12 as they depend from claim 7.
Regarding claim 13, the claim lacks ending punctuation (see above objection) and as such it is not clear if the recitation of claim 13 is complete or incomplete. This includes claims 14-18 as they depend from claim 13.
Regarding claims 15-18, as independent claim 13, from which each of claims 15-18 depends, is directed to “a preserved sodium nitroprusside solution” the preamble recitation of “the composition” renders each of claims 15-18 indefinite. It is further not clear if by ‘the composition’ the claims are intending to refer to the intended use recitation of ‘for use in a water quality or composition test’ or are in fact intended to further limit the claimed preserved sodium nitroprusside solution. Further claims 15-16 recite “the composition” twice and it is not clear what is being referred to and/or intended in each respective instance. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of claims 9-11, claims 12-17, and claims 18-23 of U.S. Patent No. 11,312,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims the instant application and claims 9-11 and 12-17 of the granted patent are directed to substantially the same preserved sodium nitroprusside solution(s) comprising the same components present in the same amounts and having the same resultant properties (where claimed). Further the method of claims 18-23 of the granted patent result in a preserved sodium nitroprusside solution which renders the instant claims unpatentable as said resultant solution comprises the same components, present in the same amounts and having the same properties. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767